DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020, 06/10/2021 and 05/09/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,893,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-15 of the current application merely broadens the scope of claim(s) 1-18 respectively of Patent No. 10,893,522 by omitting the feature of “receive resource configuration information, the resource configuration information being configured to determine a plurality of resource units divided in frequency and time of a specific carrier and type information of each resource unit, wherein the type information of each resource unit indicates that the resource unit is one of an uplink resource unit, a downlink resource unit, or a protection resource unit”, “when the numerical value is not 0, determine a time position of the second resource unit based on a time position of the first resource unit and a time offset, wherein the time offset is equal to a product of a first unit time span and the numerical value;” and “perform communication on the carrier based on the resource units indicated by the resource scheduling information.”, respectively.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7-10 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “N1” in claims 2-5, 7-10 and 12-15 is a relative term which renders the claim indefinite. The term “N1” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claims render indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chatterjee et al. (US 20180367278, Chatterjee hereinafter).

As to claim 1: Chatterjee discloses a method for feedback information transmission, comprising: 
receiving, by a terminal, Downlink Control information (DCI), the DCI being configured to indicate a first resource unit A for transmitting downlink data and a time offset (see at least paragraph [0032] and Fig. 2, At 202, a mobile device receive DCI transmitted by a base station. The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).); 
determining, by the terminal, a second resource unit B according to the first resource unit A for transmitting the downlink data and the time offset (see at least paragraph [0032]  and Fig. 2, DCI can be processed to determine an UL grant for HARQ-ACK feedback (interpreted as a second resource unit B). The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).); and 
transmitting, by the terminal, feedback information corresponding to the downlink data, in the second resource unit B (see at least paragraph [0034] and Fig. 2, a mobile device can generate and transmit HARQ-ACK feedback in accordance with an UL grant determined based on the logic flow 200 and can transmit the HARQ-ACK feedback to a base station. ).
As to claim 2: Chatterjee discloses the method of claim 1. Chatterjee further discloses wherein the second resource unit B is a N1-th time unit after the first resource unit A for transmitting the downlink data (see at least paragraph [0035], offset k for HARQ-ACK transmission).
As to claim 3: Chatterjee discloses the method of claim 1. Chatterjee further discloses wherein harq-ack B=A+N1 (see at least paragraphs [0035], [0039], [0055] and [0058], the DCI can provide the value of an offset ‘k’ if the HARQ-ACK report is to be transmitted at the first available UL subframe after n+k subframes where ‘n’ is the subframe corresponding to the last repetition of the NPDSCH as indicated by the NPDCCH.).
As to claim 6: Chatterjee discloses a terminal, comprising: a processor (see at least paragraph [0072], processor); a transceiver (see at least paragraph [0087], one or more antennas); and a memory (see at least paragraph [0072], memory) configured to store a computer program that, when executed by the processor, causes the processor to perform the following operations comprising: receiving, through the transceiver, Downlink Control information (DCI), the DCI being configured to indicate a first resource unit A for transmitting downlink data and a time offset (see at least paragraph [0032] and Fig. 2, At 202, a mobile device receive DCI transmitted by a base station. The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).); 
determining a second resource unit B according to the first resource unit A for transmitting the downlink data and the time offset (see at least paragraph [0032]  and Fig. 2, DCI can be processed to determine an UL grant for HARQ-ACK feedback (interpreted as a second resource unit B). The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).); and 
transmitting, by the terminal, feedback information corresponding to the downlink data, in the second resource unit B (see at least paragraph [0034] and Fig. 2, a mobile device can generate and transmit HARQ-ACK feedback in accordance with an UL grant determined based on the logic flow 200 and can transmit the HARQ-ACK feedback to a base station. ).
As to claim 7: Chatterjee discloses the terminal of claim 6. Chatterjee further discloses wherein the second resource unit B is a N1-th time unit after the first resource unit A for transmitting the downlink data (see at least paragraph [0035], offset k for HARQ-ACK transmission).
As to claim 8: Chatterjee discloses the terminal of claim 6. Chatterjee further discloses wherein B=A+N1 (see at least paragraphs [0035], [0039], [0055] and [0058], the DCI can provide the value of an offset ‘k’ if the HARQ-ACK report is to be transmitted at the first available UL subframe after n+k subframes where ‘n’ is the subframe corresponding to the last repetition of the NPDSCH as indicated by the NPDCCH.).
As to claim 11: Chatterjee discloses a base station, comprising: a processor (see at least paragraph [0023], cellular base station includes a processor); a transceiver (see at least paragraph [0023], cellular base station includes a transceiver); and a memory (see at least paragraph [0023], cellular base station includes a memory) configured to store a computer program that, when executed by the processor, causes the processor to perform the following operations comprising: transmitting, through the transceiver, Downlink Control information (DCI), the DCI being configured to indicate a first resource unit A for transmitting downlink data and a time offset (see at least paragraph [0032] and Fig. 2, At 202, a mobile device receive DCI transmitted by a base station. The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).), and 
the first resource unit A for transmitting the downlink data and the time offset being used for determining a second resource unit B (see at least paragraph [0032]  and Fig. 2, DCI can be processed to determine an UL grant for HARQ-ACK feedback (interpreted as a second resource unit B). The DCI can be DCI information carrying the DL assignment for the NPDSCH (interpreted as a first resource unit A for transmitting downlink data) itself along with any other information (interpreted as time offset).); and 
receiving, through the transceiver, feedback information corresponding to the downlink data, in the second resource unit B (see at least paragraph [0034] and Fig. 2, a mobile device can generate and transmit HARQ-ACK feedback in accordance with an UL grant determined based on the logic flow 200 and can transmit the HARQ-ACK feedback to a base station. ).
As to claim 12: Chatterjee discloses the base station of claim 11. Chatterjee further discloses wherein the second resource unit B is a N1-th time unit after the first resource unit A for transmitting the downlink data (see at least paragraph [0035], offset k for HARQ-ACK transmission).
As to claim 13: Chatterjee discloses the base station of claim 11. Chatterjee further discloses wherein B=A+N1 (see at least paragraphs [0035], [0039], [0055] and [0058], the DCI can provide the value of an offset ‘k’ if the HARQ-ACK report is to be transmitted at the first available UL subframe after n+k subframes where ‘n’ is the subframe corresponding to the last repetition of the NPDSCH as indicated by the NPDCCH.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 20180367278, Chatterjee hereinafter) in view of Yao et al. (WO 2014049169, Yao hereinafter cited on IDS dated 06/10/2021).

As to claim 4: Chatterjee discloses the method of claim 2. Chatterjee does not explicitly disclose further comprising: when a value of the N1 is a specific value, not transmitting, by the terminal, the feedback information corresponding to the downlink data.
However Yao discloses when a value of the N1 is a specific value, not transmitting, by the terminal, the feedback information corresponding to the downlink data (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).

As to claim 5: Chatterjee discloses the method of claim 3. Chatterjee does not explicitly disclose further comprising: when a value of the N1 is a specific value, not transmitting, by the terminal, the feedback information corresponding to the downlink data.
However Yao discloses when a value of the N1 is a specific value, not transmitting, by the terminal, the feedback information corresponding to the downlink data (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).
As to claim 9: Chatterjee discloses the terminal of claim 7. Chatterjee does not explicitly disclose wherein the processor is configured to: when a value of the N1 is a specific value, not transmit, through the transceiver, the feedback information corresponding to the downlink data.
However Yao discloses when a value of the N1 is a specific value, not transmit, through the transceiver, the feedback information corresponding to the downlink data (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).
As to claim 10: Chatterjee discloses the terminal of claim 8. Chatterjee does not explicitly disclose wherein the processor is configured to: when a value of the N1 is a specific value, not transmit, through the transceiver, the feedback information corresponding to the downlink data.
However Yao discloses when a value of the N1 is a specific value, not transmit, through the transceiver, the feedback information corresponding to the downlink data (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).
As to claim 14: Chatterjee discloses the base station of claim 12. Chatterjee does not explicitly disclose wherein when a value of the N1 is a specific value, the specific value indicates that the feedback information corresponding to the downlink data is not required.
However Yao discloses wherein when a value of the N1 is a specific value, the specific value indicates that the feedback information corresponding to the downlink data is not required (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).
As to claim 15: Chatterjee discloses the base station of claim 13. Chatterjee does not explicitly disclose wherein when a value of the N1 is a specific value, the specific value indicates that the feedback information corresponding to the downlink data is not required.
However Yao discloses wherein when a value of the N1 is a specific value, the specific value indicates that the feedback information corresponding to the downlink data is not required (see at least paragraph [0072], DL/UL configuration 0 is selected and a PUSCH is scheduled in sub-frame 3, it may be determined that A/N bits for this PUSCH cannot be placed in the frame according to the selected DL/UL configuration when obeying a 4 ms offset.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement of selecting DL/UL configuration 0, not to transmit A/N, as taught by Yao,  into the invention of Chatterjee in order to improve data efficiency and reliability (see Yao, paragraph [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 20190014560) discloses User Terminal, Radio Base Station And Radio Communication Method.
Ahn et al. (US 20130083709) discloses Method And Device For Transmitting Acknowledgement In Wireless Communication System.
Seo et al. (US 20130322355) discloses Method And Apparatus For Transmitting Uplink Control Information In A Wireless Communication System.
Liang et al. (US 20180145796) discloses Method And Apparatus For Sending Uplink Control Information.
Zhang et al. (US 20150139136) discloses Method For Transmitting Feedback Information For Downlink Data, Terminal, And Base Station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464